Citation Nr: 1707376	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  08-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for a dental disorder for compensation purposes, to include removal of teeth due to radiation and chemotherapy.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for tension headaches.

5.  Entitlement to an initial rating in excess of 30 percent for depression, not otherwise specified.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1979 to February 1985 and from May 1987 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006, February 2014, March 2014, and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2011 concerning the issues of entitlement to an increased rating for depression and a TDIU.  A transcript of the June 2011 hearing is of record.  By the time of the hearing, the Veteran had appointed a private attorney to represent him.  However, an individual from North Carolina Division of Veterans Affairs, rather than that attorney, accompanied the Veteran at the Board hearing.  The Veteran was sent a letter in May 2014 informing him that because his attorney did not accompany him at the June 2011 Board hearing, he could request an additional Board hearing to allow her to appear with him.  See 38 C.F.R. § 20.700(a).  The Veteran responded in May 2014 indicating that he did not want to appear at an additional Board hearing.  

The Board thereafter remanded the issues of entitlement to an increased rating for depression, entitlement to a TDIU and entitlement to service connection for removal of teeth in July 2014.  The Veteran died in October 2015, while the case was before the Agency of Original Jurisdiction (AOJ).  The Appellant, his surviving spouse, has been substituted as the claimant for purposes of processing these issues to completion, and has perfected appeals concerning entitlement to service connection for headaches and erectile dysfunction, as well as the petition to reopen the previously-denied claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5121A.  

The issues of entitlement to service connection for erectile dysfunction and tension headaches are addressed in the REMAND portion of the decision and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2006 rating decision denied entitlement to service connection for hypertension.  The Veteran did not perfect an appeal of that rating decision and new and material evidence was not received within one year of its issuance.

2.  Evidence received since the October 2006 rating decision denying service connection for hypertension is cumulative and redundant of evidence already of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.
3.  The Veteran did not have a dental disorder for which VA compensation may be paid.

4.  Throughout the appeal period, the Veteran's depression was manifested by occupational and social impairment with deficiencies in most areas.

5.  The Veteran's service-connected depression prevented him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.1103 (2016).

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for a dental disorder for compensation purposes, to include removal of teeth due to radiation and chemotherapy, are not met.  38 U.S.C.A. §§ 1712, 5107 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2016).  

4.  The criteria for an initial rating of 70 percent, but no more, for depression are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9435 (2016).

5.  The criteria for entitlement to a TDIU are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The claim of entitlement to service connection for hypertension was initially denied in an October 2006 rating decision because the evidence did not show that the Veteran's hypertension was related to his service-connected condition of status post nasopharyngeal lymphoepithelioma, and there was no evidence that his hypertension was incurred in or caused by military service or that it was diagnosed to a compensable degree within the one year presumptive period following his discharge from active duty.  Because the Veteran did not appeal the October 2006 rating decision, and new and material evidence was not received within one year of its issuance, it became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.1103 (2016).

The Appellant now seeks to reopen the claim.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the October 2006 rating decision, new medical and lay evidence has been associated with the claims file.  Specifically, VA and private treatment records have been added to the claims file.  While these records are new, in that they were not considered in the prior denial, they are not material because they do not show evidence that his hypertension was related to service or service-connected status post nasopharyngeal lymphoepithelioma.  Regarding the newly submitted lay statements, they present no new argument for service connection, and are cumulative of statements previously considered.  

In sum, the Appellant has provided no new and material evidence showing that the Veteran had hypertension related to service or service-connected status post nasopharyngeal lymphoepithelioma.  As the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156(a) are not met, and the previously denied claim of entitlement to service connection for hypertension is not reopened.  Thus, the benefit sought on appeal is denied.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Removal of Teeth Due to Radiation and Chemotherapy

The Appellant seeks service connection for a dental disability, namely removal of teeth due to radiation and chemotherapy.  See Scott, supra.

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

The Veteran was diagnosed with nasopharyngeal lymphoepithelioma in 1984 and underwent chemotherapy and radiation treatments.  He was discharged in 1989 after a Medical Board found he was not able to continue to serve in the Army.  The radiation treatment caused damage to the salivary glands, resulting in severe dry mouth and dental caries.  The dry mouth led to decay and breakdown of his dentition.  All of his teeth were removed and complete upper and lower dentures were made.  

In March 2003, a VA dentist examined the Veteran and noted that full maxillary denture over full mandibular denture was satisfactory, stable, and retentive.  Further, he indicated that no problems were observed.  A February 2005 VA treatment record indicates that x-rays did not show any problems.  A March 2013 VA treatment record shows that the Veteran had dry mouth secondary to previous radiation treatment, which resulted in significant dental caries and loss of all his teeth.  Significantly, there was no indication of any mandible or maxilla bone loss.  

The Veteran was afforded a VA examination in September 2013.  The examiner opined that the loss of teeth is at least as likely as not proximately due to or the result of radiation and chemotherapy treatment for nasopharyngeal lymphoepithelioma.  However, there was no anatomical or bone loss of the mandible or maxilla found on examination.

In view of the foregoing, the Board concludes that the preponderance of the competent medical and other evidence of record is against a finding the Veteran had a dental disorder for which VA compensation may be paid, as there is no indication the Veteran had any mandible or maxilla bone loss.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the Appellant does not satisfy the requirements for the establishment of service connection for a dental disorder for compensation purposes, and the claim must be denied.

Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Depression

At the June 2011 Board hearing, the Veteran stated that his psychiatric disorder warranted a higher initial rating secondary to serious and severe problems with depression.  He maintained that he was unable to work due to his depression.  Further, he testified that he had panic attacks 2-3 times per week.  He also stated that he had memory problems, and difficulty establishing and maintaining effective work and social relationships.  Moreover, he testified that he had suicidal thoughts.  He indicated that since the 2006 VA examination, his memory loss had worsened.  See Scott, supra.

At the time of his death, the Veteran was rated at 30 percent under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (General Rating Formula), Diagnostic Code (DC) 9435 for depression effective June 29, 2005.  Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The symptoms listed in DC 9435 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV) (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-V; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board on August 4, 2014, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014)).

Following a review of the evidence of record, the Board finds that a rating of 70 percent is warranted for the entire appeal period.  In March 2002, the Veteran was involved in a domestic violence incident with his wife.  He attempted suicide in 2005 when he stopped using alcohol and drugs.  A June 2005 VA treatment record shows that he reported increased irritability and depressed mood.  However, he denied suicidal and homicidal ideation.  An August 2005 VA treatment record shows that his sleep had been interrupted, and he endorsed fatigue and poor concentration.  He occasionally felt hopeless and thought he would be better off dead, but denied any intent or plan to harm himself.  It was noted that he had some psychomotor agitation, and mood and affect was anxious and irritable.  It was also indicated that he was casually dressed and had only fair hygiene.  However, he was cooperative and speech had normal rate and volume, he was alert and fully oriented, and his thought process was linear.  Further, he denied having hallucinations or delusions.  His judgment and insight was fair.  A GAF score of 45 was assigned.  An October 2005 VA treatment record shows that he had depression and irritability, particularly related to increased social stressors.  Further, he had occasional passive suicidal ideations, without intent or plan.  However, he was alert and fully oriented, and he reported that his mood was improving.  A GAF score of 45 was assigned.

A March 24, 2006, private treatment record shows that the Veteran was assigned a GAF score of 35.  In March 31, 2006, he was admitted to Cherry Hospital under involuntary commitment papers petitioned by his wife.  The Veteran was having suicidal thoughts.  It was noted that he was a danger to himself and others.  On admission, he was assigned a GAF score of 40.  In April 2006, the Veteran was afforded a VA examination.  The examiner indicated that he occasionally had interference in performing activities of daily living because of depression and substance abuse symptoms.  However, the examiner stated that he was mentally capable of managing benefit payments in his own best interest, and had no difficulty understanding commands.  In addition, he appeared to pose no threat of persistent danger or injury to self or others.  A GAF score of 50 was assigned.

A May 2007 VA treatment record shows a GAF score of 55.  A June 2008 VA treatment record shows that he did not have any suicidal ideations, homicidal ideations, auditory verbal hallucinations, or delusions.  He was assigned a GAF score of 55.  An October 2008 VA treatment record indicates that the Veteran had a history of major depressive disorder, dysthymia, and alcohol and cocaine abuse in remission.  It was noted that he was at low immediate risk of harm to self or others.  However, it was also indicated that he had a chronic elevated risk due to history of serious attempt (in the setting of intoxication) and history of substance abuse.  In November 2008, the Veteran presented to the emergency room secondary to feeling severely depressed at work with suicidal thoughts.  A GAF score of 45 was assigned.  A December 10, 2008, VA treatment record shows a GAF score of 50 and indicates that he endorsed vague paranoia and somewhat unusual thoughts.  A December 29, 2008, VA treatment record shows that he reported hearing a voice when he stopped using drugs.  However, a December 30, 2008, VA treatment record indicates that he did not have any hallucinations.  Further, an April 2009 VA treatment record shows that he was casually dressed and had adequate grooming/hygiene.  In addition, he was pleasant, cooperative, alert, and oriented times three.  Moreover, his thoughts were well organized, and no delusions or hallucinations were elicited.  Further, memory and concentration was grossly intact, and insight and judgment was good.  A GAF score of 55-60 was assigned.  

A September 2010 VA treatment record shows a GAF score of 45.  The Veteran reported poor motivation, sitting around the house for most of the day, sleeping during the day, difficulty with concentration, poor appetite, and poor sleep at night.  A March 2011 VA treatment record shows that the Veteran had significant difficulty with trust and preferred to be alone.  He reported having difficulty with sleep and mood.  He also reported that he was looking for employment but was unable to find it.  A GAF score of 45-50 was assigned.  However, an August 2012 VA treatment record shows that he was currently employed as a truck driver and was satisfied with his job.  Nevertheless, he continued to have low motivation and had low interest doing things around his house and family.  A GAF score of 50-55 was assigned.  A December 2013 VA treatment record shows that he was alert and oriented to place, time, and recent events.  It was noted that he was pleasant, friendly and cooperative, and made fair eye contact.  Further, thought process was linear, logical, and goal-directed.  Thought content was negative for suicidal and homicidal ideation.  In addition, cognition was grossly intact, and insight and judgment were fair.  A GAF score of 60 was assigned.  An April 2015 VA examiner noted that his symptoms included depressed mood, anxiety, chronic sleep impairment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

Based on the foregoing, the Board finds that the Veteran's depression more closely approximated the 70 percent evaluation for the entire appeal period because the evidence shows that the Veteran's depression was manifested by significant occupational and social impairment.  Specifically, the Veteran had deficiencies in most areas, particularly work, family relations, thinking and mood, based on symptoms such as difficulty with concentration, suicidal ideation, isolative behaviors, anxiety, depression, frequent panic attacks, difficulty in adapting to stressful circumstances (including in a work setting), fair hygiene and impaired impulse control.  His assigned GAF scores were mostly in the 

A 100 percent rating is not warranted because the evidence does not show that the Veteran's depression was manifested by total occupational and social impairment.  To the extent that the Veteran had a history of domestic violence and suicide attempt, and experienced symptomatology of risk of harm to self and others and delusions/hallucinations, these symptoms were not persistent.  The evidence does not show that he was frequently hospitalized for extended periods secondary to suicidal ideations, homicidal ideations, or delusions/hallucinations.  Throughout the appeal period, the Veteran only periodically experienced suicidal ideations and delusions/hallucinations.  

For instance, a June 2005 VA treatment record shows that the Veteran denied suicidal and homicidal ideation.  An August 2005 VA treatment record shows that he denied any intent or plan to harm himself.  Further, he denied homicidal ideations and auditory verbal hallucinations.  It was noted that he enjoyed fishing, going out in the boat, riding his motorcycle, and spending time with his sons.  The April 2006 VA examiner indicated that he appeared to pose no threat of persistent danger or injury to self or others.  The examiner also noted that there was no hallucination or delusion observed.  Further, a May 2007 VA treatment record shows that he denied suicidal and homicidal ideation.  He also did not have any auditory verbal hallucinations or delusions.  A December 30, 2008, VA treatment record shows that he denied current suicidal and homicidal ideations.  He also did not endorse any hallucinations.  In addition, an April 2009 VA treatment record shows that he denied current suicidal and homicidal ideations.  Moreover, no delusions or hallucinations were elicited.  Further, a January 2010 VA treatment record shows that he did not have any delusions, auditory/visual hallucinations, or paranoia.  Moreover, a September 2010 VA treatment record shows that he denied any suicidal or homicidal intentions or plans.  He also denied any hallucinations.  Further, a March 2011 VA treatment record shows that he denied suicidal and homicidal ideations, intentions, and plans.  He also denied any hallucinations.  An August 2012 VA treatment record shows that thought content was negative for suicidal and homicidal ideation.  He also did not endorse any delusional thoughts or visual/auditory hallucinations.  Further, a December 2013 VA treatment record shows that thought content was negative for suicidal and homicidal ideation.  He also did not endorse any visual/auditory hallucinations.  An August 2014 VA treatment record indicates that he denied suicidal ideations, homicidal ideations, auditory verbal hallucinations, and paranoia.  The April 2015 VA examiner did not indicate that the Veteran had persistent delusions or hallucinations, or suicidal ideation.  Further, a May 2015 VA treatment record shows that the Veteran denied suicidal ideation, homicidal ideation, auditory verbal hallucinations, and paranoia.

Although the Veteran was assigned a GAF score of 35 in March 24, 2006, and 40 in March 31, 2006, the majority of GAF scores assigned during the appeal period ranged from 45-50.  These GAF scores are demonstrative of serious impairment in social and occupational functioning consistent with the 70 percent rating assigned, but do not indicate some impairment in reality testing or communications, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

The Board acknowledges that the symptoms noted in 38 C.F.R. § 4.130, Diagnostic Code 9435 are not exhaustive, but are merely demonstrative of the type and severity of symptoms necessary to approximate the 100 percent rating.  However, in the present case, the above-listed symptoms or any other symptomatology reflective of total social and occupational impairment were not shown.  Although the Veteran reported a suicide attempt in 2005, and was hospitalized in March 2006 and considered a danger to himself and others at that time, these symptoms were not persistent over the appeal period.  The record demonstrates the presence of suicidal ideation and delusions/hallucinations that were consistent with a 70 percent rating.  Throughout the appeal period, he was consistently described as adequately groomed, albeit with only fair hygiene, and did not have gross impairment in thought processes or communication.  Moreover, the evidence shows that the Veteran still maintained some positive relationships with his family.  See, e.g., January 2010 VA treatment record, March 2012 VA treatment record.  As such, he was not totally socially impaired. 

The Board has considered whether staged ratings are appropriate, but finds that staged ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
Finally, with respect to the increased rating issue on appeal, the Appellant does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

TDIU

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The instant decision awards the Appellant a 70 percent rating for the Veteran's service-connected depression.  Accordingly, the minimum percentage requirements for a TDIU have been met for the entire appeal period.  38 C.F.R. § 4.16(a).  

There is no regulatory definition of "substantially gainful employment," but 38 C.F.R. § 4.16(a) states: "Marginal employment shall not be considered gainful employment."  It also states that marginal employment exists when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  However, marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.

The Court has held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability - not whether a veteran is unemployable solely due to his service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran had an eleventh grade education with a General Educational Development (GED) certificate.  See March 2014 VA Form 21-8940.  He also had a very sporadic work history.  

A January 2002 VA treatment record shows that the Veteran had worked for 3 months for a company that provided transportation for the handicapped.  It was noted that he previously worked as a truck driver.  A September 2004 VA treatment record indicates that he recently began a new job driving a truck.  An October 2004 VA treatment record shows that he was once employed as a jailer.  February 2005, August 2005, and October 2005 VA treatment records show that he worked as a truck driver.  However, a February 2006 private treatment record indicates that he was frequently fired or would quit his job.  In addition, it was noted that he had major confrontations with his supervisor.  An August 2006 VA treatment record shows that he had difficulty concentrating and was not able to return to work due to his difficulty with concentration.  A November 2006 VA treatment record indicates he recently got a job as a truck driver and had "been able to hold down a job for one month."  A May 2007 VA treatment record shows that he quit his job 3 weeks ago because he felt "too stressed out" in his work.  An August 2007 VA treatment record shows that he was working again as a truck driver.  However, an October 2008 VA treatment record indicates that he had increased stress at work.  He reported that he felt paranoid about work because he typically was able to keep a job as a truck driver for only one year, and since he had his current job for more than one year, he was worried about being fired even though he did not believe he had done anything to merit being fired.  In November 2008, he contacted the suicide prevention hotline and visited the emergency room due to feeling severely depressed at work with suicidal thoughts.  December 2008 and February 2009 VA treatment records show that he was an unemployed truck driver.  It was also noted that his work history included working at a state hospital.  

In March 2014, the Veteran reported that in 2012 he worked for 7 months as a truck driver.  March 2014 VA Form 21-8940.  In 2013, he worked from March to May and November to December.  He subsequently started another truck driving job in December 2013 and was working there at the time he filed the March 2014 VA Form 21-8940.  A May 2015 VA treatment record indicates that he reported not working as a truck driver since the previous year secondary to carpal tunnel syndrome.

An April 2015 VA examiner diagnosed depression.  The examiner opined that his depression resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  Further, the examiner opined that his symptoms negatively impacted work performance but did not preclude the ability to work "in any capacity."  

The Board finds that the preponderance of the competent evidence of record reflects that the Veteran was precluded from securing or following a substantially gainful occupation as a result of service-connected depression which resulted in serious impairment in occupational functioning as demonstrated by his history of conflict with supervisors, difficulty concentrating at work, increased stress at work, and suicidal ideation at work.  Limited weight is assigned to the examiner's opinion, because the examiner did not provide any rationale for her conclusion, especially given the Veteran's sporadic work history and history of suicidal ideation at work.  Although the May 2015 VA treatment record shows that the Veteran reported not working as a truck driver due to carpal tunnel syndrome, the above-cited evidence shows that his psychiatric symptoms were significantly interfering with his ability to work, to include his visiting an emergency room for suicidal ideation on the job.  Further, even if his earned income may have exceeded the poverty threshold, throughout the appeal period, he was limited to engaging in marginal employment due to his psychiatric symptoms as reflected by his sporadic work history.  Additionally, the Veteran was awarded Social Security Administration benefits due to his psychiatric disability.  While this determination is not binding on VA, it has probative value in this case.

For these reasons, and resolving reasonable doubt in the Appellant's favor, the Board finds that the Veteran's service-connected depression prevented him from securing or following a substantially gainful occupation.  Accordingly, a TDIU is warranted throughout the appeal period.


ORDER

New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for hypertension.

Entitlement to service connection for a dental disorder for compensation purposes, to include removal of teeth due to radiation and chemotherapy, is denied.

An initial rating of 70 percent, but no higher, for depression is granted for the entire appeal period.

Entitlement to a TDIU is granted for the entire appeal period.



REMAND

Erectile Dysfunction

In March 2012, the Veteran requested entitlement to service connection for erectile dysfunction secondary to service-connected residuals of nasopharyngeal lymphoepithelioma and radiation and chemotherapy.  See March 2012 correspondence.  The July 2013 examiner opined that the Veteran's erectile dysfunction was less likely than not a result of the Veteran's residuals of nasopharyngeal lymphoepithelioma cancer.  The examiner indicated that there was no correlation between the Veteran's previous cancer and his erectile dysfunction because it was remote and cured, and the Veteran stated that his erectile dysfunction was due to terazosin.  However, the examiner's opinion is inadequate because no opinion was rendered on whether his erectile dysfunction was aggravated by his service-connected residuals of cancer.  Further, a December 1980 service treatment record (STR) shows that the Veteran had a follow up visit for sperm count secondary to difficulty with pregnancy.  A June 1983 STR shows that he had venereal disease 3-4 times which was treated with penicillin, and he had a kidney infection in June 1980.  In addition, a May 1988 STR shows that he had persistent pain in left testicle.  Based on the foregoing, the July 2013 examiner's opinion is inadequate because she did not discuss these service records and did not opine on whether the Veteran's erectile dysfunction was related to service.  Thus, because the July 2013 examiner's opinion is inadequate, an addendum opinion must be obtained on remand.

Tension Headaches

In March 2012, the Veteran requested entitlement to service connection for headaches secondary to service-connected nasopharyngeal lymphoepithelioma and radiation and chemotherapy.  See March 2012 correspondence.  A September 1999 VA treatment record shows an active problem list with a notation of chronic headache and neck pain since surgery in 1984.  An October 2008 VA treatment record indicates a diagnosis of tension headache.  A January 2009 VA treatment record shows that he complained of neck pain and posterior headache and reported that he had this pain chronically for 25 years.  The July 2013 VA examiner opined that the Veteran's headache was less likely than not proximately due to or the result of the Veteran's service-connected residuals of cancer.  The examiner's rationale for her opinion indicates "[t]here is no correlation.  The cancer is gone."  The examiner's opinion is inadequate because it does not provide sufficient rationale as to why there was no causal relationship between the Veteran's tension headaches and his service-connected residuals of cancer.  Further, the June 1979 enlistment examination report shows that the Veteran reported having frequent/severe headaches.  In addition, February 1980 and January 1981 STRs show complaints of headaches.  Based on the foregoing, the July 2013 examiner's opinion is inadequate because she did not discuss these service records and did not opine on whether the Veteran's tension headaches were related to service.  Thus because the July 2013 examiner's opinion is inadequate, an addendum opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from a VA examiner other than the July 2013 VA examiner to determine the etiology of the Veteran's erectile dysfunction and headaches.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner should address the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's erectile dysfunction had its onset in service or is otherwise related to service?  In addressing this question, the examiner must discuss:
(1) the December 1980 STR showing that the Veteran had a follow up visit for sperm count secondary to difficulty with pregnancy; (2) the June 1983 STR showing that he had venereal disease 3-4 times that was treated with penicillin, and had a kidney infection in June 1980; and (3) the May 1988 STR showing that he had persistent pain in left testicle.

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's erectile dysfunction was (1) caused by or (2) aggravated (permanently worsened beyond the natural progress of the disease) by residuals of nasopharyngeal lymphoepithelioma with radiation therapy?  Please address both questions, and discuss the etiology, if any, between chemotherapy and radiation treatments for the service-connected disability and the Veteran's headaches.

(c) Is it at least as likely as not (50 percent or better probability) that the Veteran's tension headaches had their onset in service or are otherwise related to service?  In addressing this question, the examiner must discuss: (1) the June 1979 enlistment examination report showing that the Veteran reported having frequent/severe headaches; and (2) February 1980, and January 1981 STRs showing complaints of headaches.

(d) Is it at least as likely as not (50 percent or better probability) that the Veteran's tension headaches were (1) caused by or (2) aggravated (permanently worsened beyond the natural progress of the disease) by residuals of nasopharyngeal lymphoepithelioma with radiation therapy?  Please address both questions, and discuss the etiology, if any, between chemotherapy and radiation treatments for the service-connected disability and the Veteran's headaches.

Any opinions expressed by the VA examiner must be accompanied by a robust rationale.

2.  Thereafter, readjudicate the claims.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


